Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00278-CV

                                    Israel Jesus CEDILLO,
                                            Appellant

                                               v.

                                     Donna Lynn MANN,
                                          Appellee

                       From the County Court, Gillespie County, Texas
                                 Trial Court No. 16108CCL
                          Honorable Mark Stroeher, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s February 25, 2020
Final Decree of Divorce is REVERSED, and the case is REMANDED to the trial court for further
proceedings consistent with this judgment.

    We FIND that good cause exists under Texas Rule of Appellate Procedure 43.4 and
ORDER that costs of court are taxed against the party that incurred them.

       SIGNED August 11, 2021.


                                                _____________________________
                                                Beth Watkins, Justice